            Case 1:20-cv-00499-RA Document 21 Filed 05/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



HELEN SWARTZ, Individually,                       :
                                                  :
                Plaintiff,                        :
                                                  :
vs.                                               :           Case No.:   1:20-cv-00499-RA
                                                  :
BLUE 36TH STREET NYC LLC,                         :
a Delaware Limited Liability Company,             :
                                                  :
            Defendant.                            :
_______________________________________/


                             MOTION TO REOPEN THE ACTION


       COMES NOW Plaintiff, Helen Swartz, by and through undersigned counsel, and herein

moves to restore the instant action, and as grounds therefore would state as follows:


       1.       The Parties have a settlement in principle, but have still not reached agreement on

the timing of installment payments of the settlement funds.


       2.       The Defendant has inserted in the draft settlement agreement installment payment

dates of July 1 and August 1, 2020. Absent immediate payment, the Plaintiff would like the

payments to be made by June 1 and July 1, 2020.


       Accordingly, it is respectfully requested that the Court reopen the instant case and retain

jurisdiction until the Parties have executed the Settlement Agreement and the settlement funds

have cleared.
          Case 1:20-cv-00499-RA Document 21 Filed 05/15/20 Page 2 of 2




Dated: May 15, 2020                        Respectfully submitted,

                                           /s/ Lawrence A. Fuller
                                           Lawrence A. Fuller, Esq. (LF 5450)
                                           Fuller, Fuller & Associates, P.A.
                                           12000 Biscayne Boulevard, Suite 502
                                           North Miami, FL 33181
                                           Telephone: (305) 891-5199
                                           Facsimile: (305) 893-9505
                                           Lfuller@fullerfuller.com
                                           Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of May, 2020, the foregoing was filed via the

Clerk’s CM/ECF system, which will automatically notice to counsel for Defendant:

                                      Misty D. Marris, Esq.
                                   Brittany L. Primavera, Esq.
                               Gordon Rees Scully Mansukhani LL
                                 One Battery Plaza – 28th Floor
                                     New York, NY 10004
                                   mmarris@gordonrees.com
                                  bprimavera@gordonrees.com


                                           /s/ Lawrence A. Fuller
                                           Lawrence A. Fuller, Esq. (LF 5450)
                                           Fuller, Fuller & Associates, P.A.
                                           12000 Biscayne Boulevard, Suite 502
                                           North Miami, FL 33181
                                           Telephone: (305) 891-5199
                                           Facsimile: (305) 893-9505
                                           Lfuller@fullerfuller.com
                                           Attorneys for Plaintiff


SO ORDERED:




HON. RONNIE ABRAMS
United States District Judge                             Dated:                     , 2020

                                              2
